DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7, 10, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 7
Lines 1-2 recite the limitation "the re-learning control".  There is insufficient antecedent basis for this limitation in the claim. Claim 7 is dependent upon Claim 5, which is dependent upon Claim 1. Claim 2 is the claim that introduced the limitation “a re-learning control”. 

Regarding Claim 10


Regarding Claim 14
Line 1 recites the limitation "the re-learning control".  There is insufficient antecedent basis for this limitation in the claim. Claim 14 is dependent upon Claim 3, however, Claim 3 is currently cancelled.  

Regarding Claim 15
Line 1 recites the limitation "the re-learning control".  There is insufficient antecedent basis for this limitation in the claim. Claim 15 is dependent upon Claim 14 which is dependent upon Claim 3. However, Claim 3 is currently cancelled.  

Allowable Subject Matter
4.	Claims 1-3, 5, 8, and 11-13 are allowed.

5.	Claims 7, 10, and 14-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

6.	The following is an examiner’s statement of reasons for allowance:
In the method of Claim 1, the inclusion of:
“determining whether the acquired learning value should be verified based on conditions of each of a CVVD system hardware abnormality, a learning value abnormality, and a 
“performing the learning value verification control by comparing a position of a control shaft connected to a motor with a signal value of an auxiliary cam sensor that detects rotation of a cam shaft”
“wherein the learning value verification control is divided into a long position verification control and a short position verification control, and wherein tin the long position verification control a signal value of the auxiliary cam sensor is applied to a fist threshold, and wherein in the short position verification control a second threshold is applied to the signal value of the auxiliary cam sensor” was not found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
7.	Applicant’s arguments, see page 6, filed 12/28/2020, with respect to objection of claims 1 and 11 have been fully considered and are persuasive.  The objection of claims 1 and 11 has been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 12/28/2020, with respect to 35 U.S.C. 112(b) rejection of claims 3, 4, 5, 7, 8, and 10 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 3, 4, 5, 7, 8, and 10 has been withdrawn. However, amendments made to the claims have initiated new grounds of rejection under 35 U.S.C. 112(b). 
 of the claims under 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746